DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/3/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 depends from claim 1, and states that each distinct solvent blend is configured to well the coagulum to a mass swell ratio between 1.5 and 1.6. Note that the parent claim does not restrict the number of washes, and therefore reads on a process wherein the number of washes can be any number greater than one. In contrast, applicant’s specification only teaches controlling the mass swell ratio in the coagulation zone (i.e., the first distinct wash blend) and in the first wash zone (i.e., the second distinct solvent blend) (specification ¶0038). There is no disclosure that this property should be controlled within this range throughout the entire process, regardless of the number of washes which are performed as recited in the instant claim.

Claim Rejections - 35 USC § 103
Claims 1, 2, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al, US8815965, in view of Martin et al, US2014/0213696.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 2, 8-10).
Regarding the amendment to claim 1: As discussed in the previous Office Action, Cole discloses a process of treating a rubber latex with a series of washes, wherein each 
Cole does not particularly point to a process wherein the amount of the first solvent increases in each successive wash.
Cole teaches that certain embodiments of the prior art process can comprise multiple successive washes designed to further reduce the content of extractable impurities from the rubber latex (Column 3: lines19-23). Further note that Cole teaches that the polar solvent is the component of the separating solvent composition which solvates the extractables in the latex (Column 2: lines 37-41). Based on these teachings, it therefore would have been obvious to one of ordinary skill in the art to perform a series of successive washes in which the amount of polar solvent is increased in order to remove greater levels of extractable impurities and obtain a final product having a higher degree of purity.
Regarding claim 21:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above and in the previous Actions, the prior art renders obvious a process wherein the same product-natural rubber latex-is treated with a combination of the same solvents (i.e., acetone and hexane) which are combined with one another in the same ratio. As the prior art process appears to be the same as the claimed invention, it is reasonably expected that it would the mass swell ratio of the rubber latex would be the same as claimed. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed invention would not be met by the prior art.

Claims 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cole et al, US8815965, and Martin et al, US2014/0213696, as applied to claims 1-10 above, and further in view of Nichols et al, published in Advances in Polymer Technology vol. 3(1) pages 41-49 (1983).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims.
Regarding the amendments to claim 16 and 22: The amendments to claim 16 and 21 are addressed earlier in this Action with respect to claims 1 and 21.

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
As currently written, the claims recite inventions which are processes of treating a rubber latex, wherein said processes require multiple, successive washing steps performed using a blend of a first solvent that coagulates the latex and a second solvent that swells the latex. Applicant argues that the prior art does not teach the claimed requirement that the amount of said first solvent increases in each successive wash, stating that Cole teaches the amount of this solvent should decrease in each successive wash.
As discussed above and in the previous Office Action, Cole teaches a process of treating a rubber latex with a separating solvent composition which is a blend of a polar solvent such as acetone and a hydrocarbon solvent such as hexane. As taught by Cole, said polar solvent coagulates the rubber latex, corresponding to the claimed first solvent, and extracts non-rubber extractable components. Said hydrocarbon solvent causes the rubber latex to swell, corresponding to the claimed second solvent (Column 2: lines 27-29, 37-44, 51-63).
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). 
Contrary to applicant’s argument, Cole does not teach that it is required to increase ratio of hydrocarbon solvent with each successive wash step; rather, the prior art teaches that such a method is “generally preferred.” Cole further teaches that in certain 
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom"; see In re Preda,
Regarding the allegedly unexpected results: Applicant argues that the claimed invention yields unexpected results, citing the data regarding mass swell ratio and solvent composition disclosed in the specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). As currently written, the claims generically recite the use of a latex comprising natural rubber and “a first solvent configured to coagulate the latex and a second solvent configured to swell the resulting coagulum”. In contrast, the data cited by applicant was all obtained by treating samples of guayule natural rubber latex with a series of washes using a blend of acetone as the first solvent and hexane as the second solvent. The specific compounds utilized in the cited examples are not commensurate in scope with the generic terms used to define the claimed invention.
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term “nexus” designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988) (MPEP § 716.01(b)).
Applicant’s specification explicitly states that parameters such as screw speed of the extruder are critical to the disclosed method/system (specification filed 2/13/2018: ¶0040-0041); note that the pending claims do not contain any limitations regarding such parameters. Given that applicant’s own specification admits that non-claimed parameters are critical to the success of the disclosed process, it is unclear whether the allegedly unexpected results are dependent are the result of the invention as defined by the instant claims, or if they are dependent on unclaimed parameters. It is therefore unclear whether the allegedly unexpected results can be obtained commensurate in scope with the invention as defined by the claims. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IRINA S ZEMEL/Primary Examiner, Art Unit 1765